Citation Nr: 1111277	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  06-27 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel








INTRODUCTION

The Veteran served on active duty from June 1983 to August 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Atlanta, Georgia.] 

In September 2009, the Board remanded the Veteran's claim for additional development.  A supplemental statement of the case (SSOC) was issued in January 2011 by the VA Appeals Management Center (AMC), which continued the denial of his claim.  As will be described in greater detail below, the Board finds that the remand directives have been substantially completed and that no further development is necessary prior to a final adjudication of the Veteran's appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The scoliosis of the Veteran's thoracolumbar spine is a congenital defect with no superimposed service-related disease or injury.  


CONCLUSION OF LAW

A thoracolumbar spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304,4.9 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran in November 2009.  This letter informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence.  A March 2006 letter, along with the November 2009 letter, informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.

As VCAA notice was not completed prior to the initial AOJ adjudication of the Veteran's claim, such notice was not compliant with Pelegrini.  However, after the issuance of these letters, and specifically in January 2011, the agency of original jurisdiction readjudicated the Veteran's claim and issued a supplemental statement of the case.  Thus, there has been no prejudice to the Veteran in this regard.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In short, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Initially, in this regard, the Board notes, as discussed in the Introduction portion of this decision, in September 2009, the Board remanded this case to the AMC in order to provide the Veteran with additional notice of the Veterans Claims Assistance Act of 2000 (VCAA) and to obtain an additional VA examination and opinion.  The Veteran's claim was then to be readjudicated.  The record reflects that the AMC sent the Veteran a corrective VCAA notice letter on November 24, 2009.  The Veteran was also provided with an additional VA examination in March 2010 which addressed the questions as requested in the September 2009 remand directives.  His claim was readjudicated in the January 2011 SSOC.  Therefore, the Board finds that the September 2009 remand directives were substantially completed.  See Stegall and Dyment, both supra. 

Further, in the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the record contains the Veteran's service treatment records, two VA examination reports, and several statements submitted by the Veteran. 

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination in March 2010.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2010).  The Veteran and his representative have not contended otherwise. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined to exercise his option of a personal hearing.   

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  

II. Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2010).  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  This is so because congenital defects are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  However, a congenital defect can be subject to superimposed disease or injury.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  VAOPGCPREC 82-90 (July 18, 1990).  

Conversely, VA's General Counsel has held that service connection can be granted for congenital diseases (but not defects) which are aggravated by service.  See VAOPGCPREC 82-90 (July 18, 1990) [a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexist claimants' military service; service connection for congenital, developmental or familial diseases (but not defects) could be granted if manifestations of the disease in service constituted aggravation of the condition].  

A review of the service records in the present appeal shows no evidence of a back disability upon entrance.  In August 1989, the Veteran sought treatment for mid back pain.  A May 2001 medical examination diagnosed asymptomatic slight scoliosis.  X-rays taken at the April 2004 VA examination showed scoliosis of the thoracic spine (convexed to the right and centered at the T12 level) as well as deviation of the upper lumbar spine to the right of midline, secondary to scoliosis of the thoracolumbar spine.  Based on these radiographic findings, the examiner diagnosed dextroscoliosis of the thoracolumbar spine.  

In September 2009, the Board remanded the Veteran's claim in order to determine "whether the Veteran's back problem was the result of a congenital abnormality or something that was caused by service."  See the September 2009 decision, page 9.  Pursuant to the Board's remand, the Veteran was provided with a VA examination in March 2010.  After reviewing the Veteran's claims folder and providing a comprehensive examination, the VA examiner diagnosed the Veteran with "congenital thoracic spine scoliosis" and noted that "this condition is a defect rather than a disease." 

As noted above, congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010) & Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, VA's General Counsel has held that, if a congenital defect is subject to a superimposed disease or injury, service connection may be warranted for the resulting disability.  VAOPGCPREC 82-90 (July 18, 1990).  

Here, the March 2010 VA examiner determined that the Veteran's scoliosis is a congenital defect that was not subjected to a superimposed service-related disease or injury.  Specifically, the March 2010 VA examiner concluded that the Veteran entered service with a "pre-existing thoracic spine congenital defect," and that "it is less likely as not that the [V]eteran has a superimposed disease or . . . injury in connection with the congenital thoracic spine scoliosis."  

In the August 2006 substantive appeal, the Veteran stated that his scoliosis was "caused by, and exacerbated by the carrying of equipment . . . on conditioning hikes throughout the years."  To the extent the Veteran contends that his military responsibilities reflect such a superimposed (and service-related) injury to his back, the Board notes that such statements from the Veteran do not constitute competent evidence and cannot be accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Indeed, the evidence of record does not indicate that the Veteran has the necessary medical training or experience to comment on complicated medical questions such as etiology of his scoliosis.  Moreover, and in this regard, the Board reiterates that the September 2009 VA examiner specifically determined that "it is less likely as not that the . . . [V]eteran has a superimposed disease or . . . injury in connection with . . . [his] scoliosis."  

No competent evidence refuting the March 2010 VA examiner's opinions has been received.  Specifically, the claims folder contains no competent evidence that the Veteran's scoliosis was subjected to a superimposed service-related disease or injury, that his scoliosis is actually a congenital disease aggravated beyond its natural progression during service, or that he has a chronic spine disability other than scoliosis.  Accordingly, and based on this evidentiary posture, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a thoracolumbar spine disability.  The benefit sought on appeal is therefore denied.


ORDER

Entitlement to service connection for a thoracolumbar spine disability is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


